

117 HRES 241 IH: Expressing the sense of Congress that reopening schools for in-person instruction should be a critical priority for local, State, and Federal policymakers, and that funding for K–12 schools under the American Rescue Plan and State vaccination guidelines should be used to help get children back in the classroom.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 241IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Sherrill (for herself, Mrs. Watson Coleman, and Mr. Payne) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of Congress that reopening schools for in-person instruction should be a critical priority for local, State, and Federal policymakers, and that funding for K–12 schools under the American Rescue Plan and State vaccination guidelines should be used to help get children back in the classroom.Whereas many K–12 students have spent almost a full year outside of the classroom due to the COVID–19 pandemic and subsequent school closures, with their learning entirely remote;Whereas there is a growing body of evidence that remote learning can have significantly negative impacts on student learning and educational achievement, potentially harming long-term educational and career success;Whereas recent studies have shown that students’ learning in math over the past year was at least 30 percent lower than expected and their learning in reading was at least 10 percent lower than expected;Whereas other research has found that school closures in the spring and summer of 2020 may have reduced student learning gains by up to one-third in reading and up to one-half in math relative to a typical school year;Whereas new studies have found that school closures have caused a decline in children’s skill attainment, with those impacts being particularly severe for students whose parents have low educational attainment;Whereas the shift to remote learning has also significantly amplified educational disparities along socioeconomic lines throughout the country;Whereas research has found that majority non-White school districts saw much larger learning losses than the average school district, with students’ learning in those districts falling almost 10 percent more in both math and reading relative to expectations than in the average school district;Whereas access to in-person instruction itself has been highly unequal during the COVID–19 pandemic, again stratified along socioeconomic lines;Whereas recent reports have found that almost 70 percent of Black, Hispanic, and Asian students were in remote-only school districts in the fall, compared to slightly over 50 percent of White students; Whereas school closures have also left behind students with disabilities, who have had to get by with limited access to the special education programs that are supposed to be guaranteed to them;Whereas recent surveys of families with children in special education programs have found that only 1 in 5 families said they were receiving all of their children’s support services and that 4 in 10 families said they were receiving none of those support services;Whereas the Government Accountability Office found that school closures have created significant educational challenges for English learners and students with disabilities, who already had large achievement gaps compared to other students prepandemic;Whereas school closures have also been linked to declines in students’ mental health, as children are deprived of social interaction at school as well as critical mental health services that schools provide;Whereas this mental health crisis has been highlighted by large increases in mental health emergencies among children at hospitals during the pandemic, and an increase in worrying mental health behavior as reported by school districts;Whereas new studies have found that the proportion of emergency department visits that were mental health-related has increased by over 20 percent for children aged 5–11 and over 30 percent for children aged 12–17 from 2019 to 2020;Whereas the employment crisis facing our country has also been exacerbated by school closures, as parents (predominantly women) have had to leave their jobs to stay home and take care of their children;Whereas new research suggests that over 1,000,000 mothers have left the workforce since the pandemic started because of school closures;Whereas among the 140,000 job losses reported by the December 2020 employment report, the entirety of the jobs lost were held by women;Whereas President Biden recently said that he hopes a significant percentage of schools will reopen 5 days a week within his first 100 days;Whereas President Biden also recently urged that teachers be vaccinated to support this school reopening process, saying that we should move [teachers] up in the hierarchy;Whereas the recently passed American Rescue Plan provides an unprecedented $130,000,000,000 in funding specifically to help K–12 schools reopen safely, with funds to reduce class sizes to comply with social distancing, modernize HVAC systems, and hire more school custodians and nurses;Whereas the most recent CDC research finds that it is safe to reopen schools as long as safety precautions such as universal masking, social distancing, and sanitation and cleaning rules are in place; andWhereas other CDC research has found little evidence that schools have been a major contributor to increased community spread of COVID–19: Now, therefore, be itThat it is the sense of Congress that—(1)schools reopening for in-person instruction as quickly as is safely possible should be a key priority for all levels of our government;(2)school districts across the country should use funding for K–12 schools under the American Rescue Plan to safely get children back into the classroom; and(3)States should consider how best to reopen schools when developing their vaccination rules. 